Citation Nr: 0505121	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had service from May 1942 to October 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
it sought and obtained an opinion in this matter and has 
given the appellant and her representative an opportunity to 
submit argument and evidence in response to that opinion.  As 
no response has been received and the appellant has waived 
any right she may have had to demand that the regional office 
(RO) initially review this recently obtained evidence, the 
Board finds that this case is now ready for further appellate 
review.


FINDING OF FACT

The respiratory arrest due to congestive heart failure that 
contributed to and/or caused the veteran's death was not the 
result of Department of Veterans Affairs (VA) treatment or 
examination that was careless, negligent, lacking in skill, 
or involved errors in judgment or similar instances of fault 
on the part of the VA.


CONCLUSION OF LAW

Entitlement to compensation for cause of death under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that appellant has been notified on numerous 
occasions of the need to provide medical evidence 
establishing a relationship between the cause of death and VA 
treatment.

First, the original rating decision of March 2001 outlined 
the veteran's terminal treatment in detail and advised 
appellant that the evidence did not establish that VA medical 
services were the proximate cause of the veteran's death.  In 
addition, following the RO's receipt of an April 2003 VA 
medical opinion that was against appellant's claim, the RO 
provided the appellant with a May 2003 letter that advised 
her of the evidence necessary to substantiate a claim for 
compensation under 38 U.S.C.A. § 1151 for death due to fault 
on the part of VA, the evidence that she needed to provide, 
and the evidence that would be provided by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The June 2003 statement 
of the case also outlined the veteran's terminal 
hospitalization in detail, and advised appellant that the 
evidence still did not indicate that the veteran's death was 
due to VA treatment which was characterized by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault.  

Moreover, the Board thereafter sought and obtained an opinion 
from another examiner who concluded that the veteran's death 
did not result from negligent treatment by the VA.  The 
record reflects that the veteran and her representative have 
received a copy of this opinion and instead of submitting an 
opinion or other evidence in response, they have chosen to 
rely on the evidence that is currently of record.

While the VCAA notice letter of May 2003 clearly came after 
the appellant received the initial unfavorable rating action, 
and the more recent notices do not specifically request that 
appellant provide any evidence in her possession that 
pertains to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated by the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to her claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board also notes that there is no indication that there 
are outstanding pertinent reports or records that have not 
been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
veteran's claims file.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

A review of the appellant's testimony and statements reflects 
that it is her primary contention that the improper use of 
morphine during the veteran's final admission caused him to 
die prematurely.  Other asserted examples of negligent care 
include the loss of the veteran's dentures, improper use of a 
ventilator, shoulder dislocation, and right leg amputation.

A death certificate indicates that the veteran died in 
February 1998 as a result of respiratory arrest due to 
congestive heart failure.

A VA medical center director, Mr. P., maintained in April 
1998 that the administration of morphine during the veteran's 
final admission did not produce any adverse results.  
However, a November 1998 letter from Mr. P. conceded that VA 
treatment of low blood pressure on January 26, 1998 should 
have been more aggressive and opined that this could have 
contributed to the need for amputation of the veteran's right 
leg in addition to the significant circulation problems the 
veterans experienced.  

Although an April 2000 opinion of Dr. M. opined that morphine 
could cause a decrease in blood pressure and that the 
presence of low blood pressure could cause worsening 
congestive heart failure and lead to respiratory arrest and 
death, in April 2003, following his review of the entire 
record, VA physician, Dr. W., agreed that the use of morphine 
could have such consequences, but did not find that the 
administration of morphine in the veteran's case was in any 
way negligent and was simply one of many complications or 
problems associated with the veteran's terminal treatment.  

Accordingly, the Board sought an additional opinion to 
clarify whether the negligent use of morphine in this case 
contributed to the congestive heart failure that caused the 
veteran's death. 

In June 2004, VA physician, Dr. R., reviewed the record and 
concluded that the management of the veteran's recurrent and 
persisting hypotension and congestive cardiac failure was 
aggressive, appropriate, and within the standards of accepted 
care; that the evaluation and management of his attendant 
vascular problems including the pressure sores of his lower 
extremities was within acceptable standards of care; that the 
amputation was indicated as a potentially life saving 
procedure, although high risk; that there was evidence that 
informed consent, detailed discussion, and appropriate 
attention to patient autonomy exhibited in the decisions 
concerning the patient's care; that the veteran was not 
administered morphine by one or more of the VA physicians in 
either dosage, frequency, or indications in a manner below 
the care required of the profession; and that there was no 
evidence to suggest that the administration of morphine was 
administered improperly, nor that the administration of 
morphine in the dosages or frequencies given caused the 
veteran's death.


II.  Analysis

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1151 was received in December 1999 and, 
accordingly, the claim will be adjudicated by the Board, as 
it was by the RO, under the version of 38 U.S.C.A. § 1151 
that requires VA fault.

The Board initially notes that the critical inquiry in this 
matter under the post-Gardner interpretation of 38 U.S.C.A. 
§ 1151 is whether the veteran's death was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
The Board does not find nor has the appellant claimed that 
the circumstances surrounding the veteran's death were not 
reasonably foreseeable.

First, the Board has carefully reviewed the statements and 
testimony of the appellant to the effect that VA treatment 
associated with the use of morphine, the amputation of the 
right leg, shoulder separation, the loss of the veteran's 
dentures and use or nonuse of a ventilator caused the veteran 
to die prematurely, and was careless, negligent, lacking in 
skill, or involved errors in judgment or similar instances of 
fault on the part of the VA.  However, it is long-established 
that the appellant, as a layperson, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and her opinion is entitled to little, if 
any, weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Furthermore, it has not been shown that the 
appellant possesses the requisite knowledge, skill, training 
or education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Id.  In 
short, the speculation of the appellant as to medical matters 
is of minimal probative value.

In addition, while the Board does note that there are certain 
statements such as the statement of Mr. P. in November 1998, 
and the statement of Dr. M. in April 2000, that opine that 
the excessive use of morphine could have exacerbated the 
veteran's circulatory problems, these statements are too 
speculative (Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" 
is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by physician is too 
speculative)), and these statements do not further describe 
the use of morphine or other circumstances of the veteran's 
treatment as in any way negligent or that they in fact 
contributed to any condition that caused or contributed to 
the veteran's death, i.e., respiratory arrest due to 
congestive heart failure.  

Moreover, although appellant had not provided medical 
evidence demonstrating that VA treatment contributed to the 
development of conditions that caused the veteran's death, 
and that the treatment afforded the veteran was careless, 
negligent, lacking in skill, or involved errors in judgment 
or similar instances of fault on the part of the VA, the 
Board sought the above-noted opinion from Dr. R. who 
unequivocally concluded that appropriate medical care was 
provided throughout the veteran's final hospitalization, and 
that that the veteran was not administered morphine by one or 
more of the VA physicians in either dosage, frequency, or 
indications in a manner below the care required of the 
profession.  The Board further notes that Dr. W. similarly 
concluded in April 2003 that the administration of morphine 
in the veteran's case was not in any way negligent and was 
simply one of many complications or problems associated with 
the veteran's terminal treatment.  

Thus, after having reviewed the record in this case, and for 
the reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's death was proximately caused by VA 
examination or treatment that was careless, negligent, 
lacking in skill, or involved errors in judgment or similar 
instances of fault on the part of the VA.  Accordingly, the 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 is 
denied.


ORDER

Entitlement to compensation for cause of death under the 
provisions of 38 U.S.C.A. § 1151 is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


